Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 07, 2019

The Court of Appeals hereby passes the following order:

A19A1303. COLLIN DEWAR v. CACH, LLC N.A.

       Cach, LLC filed a debt collection action against Collin Dewar. The trial court
entered judgment in favor of Cach, LLC for $3,773.85 in damages and $245.00 in
court costs. Dewar then filed this direct appeal. We, however, lack jurisdiction.
       Where a money judgment in an action for damages totals $10,000.00 or less, a
party must follow the discretionary appeal procedures to obtain appellate review. See
OCGA § 5-6-35 (a) (6). Dewar’s failure to follow the required procedure deprives us
of jurisdiction to consider this appeal. See Jennings v. Moss, 235 Ga. App. 357, 357
(509 SE2d 655) (1998). Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  03/07/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.